Exhibit 10.1

AMENDMENT AND CONSENT AGREEMENT

This Amendment and Consent Agreement (this “Agreement”) is made as of
January 29, 2013, by and among Aegerion Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and certain holders of the Company’s outstanding
common stock, $0.001 par value per share, issued in connection with the
conversion of the Company’s Series A Convertible Preferred Stock, $0.001 par
value per share (the “Series A”), and Series B Convertible Preferred Stock,
$0.001 par value per share (the “Series B” and together with the Series A, the
“Preferred Stock”).

Reference is hereby made to that certain Amended and Restated Investor Rights
Agreement dated as of November 9, 2007, by and among the Company and the
investors listed on Schedule I attached thereto (the “Investors”), as amended
and in effect from time to time (the “Investor Rights Agreement”).

WHEREAS, Section 6.4 of the Investor Rights Agreement provides, among other
things, that the Investor Rights Agreement may not be amended or modified, and
no provision thereof may be waived, without the written consent of the Company
and the holders of at least two-thirds of the Preferred Stock (the “Required
Supermajority”); and

WHEREAS, the Company and the Investors representing the Required Supermajority
agree that the amendment set forth below.

NOW, THEREFORE, the Company and the undersigned Investors, constituting the
Required Supermajority, on behalf of all Investors, hereby consent to the
following:

 

1. The paragraph below is hereby added to the Investor Rights Agreement as
Section 6.16.

“6.16 Termination. Notwithstanding anything to the contrary contained herein,
this Investor Rights Agreement shall terminate in its entirety, and be of no
further force or effect, on February 1, 2013.”

 

2. This Agreement may be executed in two or more counterparts, and by different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement may be executed by facsimile or .pdf signatures.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first written above.

COMPANY:

 

AEGERION PHARMACEUTICALS, INC. By:  

/s/ Mark Fitzpatrick

Name:   Mark Fitzpatrick Title:   Chief Financial Officer

INVESTORS:

 

ADVENT HEALTHCARE AND LIFE SCIENCES III GP LIMITED PARTNERSHIP By:   AHLS III GP
Limited Partnership, General Partner By:   Advent International LLC, General
Partner By:   Advent International Corporation, Manager By:  

/s/ Jason S. Fisherman

Name:   Jason S. Fisherman Title:   Attorney-in-Fact

 

ADVENT HEALTHCARE AND LIFE SCIENCES III-A LIMITED PARTNERSHIP By:   AHLS III GP
Limited Partnership, General Partner By:   Advent International LLC, General
Partner By:   Advent International Corporation, Manager By:  

/s/ Jason S. Fisherman

Name:   Jason S. Fisherman Title:   Attorney-in-Fact

 

ADVENT PARTNERS HLS III LIMITED PARTNERSHIP By:   Advent International
Corporation, General Partner By:  

/s/ Jason S. Fisherman

Name:   Jason S. Fisherman Title:   Attorney-in-Fact

[Signature Page to Amendment and Consent Agreement]



--------------------------------------------------------------------------------

INDEX VENTURES III (JERSEY) L.P. INDEX VENTURES III (DELAWARE) L.P. INDEX
VENTURES III PARALLEL ENTREPRENEUR FUND (JERSEY) L.P. By:   Index Venture
Associates III Limited, General Partner By:  

/s/ N.T. Greenwood

Name:   N.T. Greenwood Title:   Director

 

ALTA BIOPHARMA PARTNERS III, L.P. ALTA BIOPHARMA PARTNERS III GMBH & CO.
BETEILIGUNGS KG By:   Alta BioPharma Management III, LLC By:  

/s/ Hilary Strain

Name:   Hilary Strain Title:   CFO

 

ALTA EMBARCADERO BIOPHARMA PARTNERS III, LLC By:  

/s/ Hilary Strain

Name:   Hilary Strain Title:   CFO

[Signature Page to Amendment and Consent Agreement]